RCM Technologies, Inc. Tel:856.356.4500 Corporate Contacts: 2500 McClellan Avenue Fax: 856.356.4600 Leon Kopyt Pennsauken, NJ 08109 info@rcmt.com Chairman, President & CEO www.rcmt.com Kevin D. Miller Chief Financial Officer P R E S SR E L E A S E RCM TECHNOLOGIES, INC. ANNOUNCES RESULTS FOR THE THIRTEEN WEEKS ENDED APRIL 3, 2010 Pennsauken, NJ – May 10, 2010 RCM Technologies, Inc. (NASD: RCMT) today announced financial results for the thirteen week period ended April 3, 2010. The Company announced revenues of $49.1million for the thirteen week period ended April 3, 2010, increased from $46.7million for the thirteen week period ended March 28, 2009 (comparable prior year period).Net income from continuing operations was $2.4 million for the thirteen week period ended April 3, 2010, or $0.18 per diluted share, compared to $5.6 million, or $0.44 per diluted share, for the comparable prior year period.Net income for the thirteen week period ended April 3, 2010 was $1.8 million, or $0.14 per diluted share, as compared to net income of $5.6 million, or $0.43 per diluted share, for the comparable prior year period.The Company recorded legal settlement proceeds of $9.8 million, or $5.8 million net of income tax expense, for the thirteen week period ended March 28, 2009.The legal settlement resulted in an increase to earnings per diluted share of $0.45. The Company had operating income from continuing operations for the thirteen week period ended April 3, 2010 of $2.0 million, or $0.16 per diluted share, up from an operating loss from continuing operations of $0.3 million, or $0.02 per diluted share, for the comparable prior year period. The Company had a net loss from discontinued operations, net of tax benefit of $0.6 million, or $0.04 per diluted share, for the thirteen week period ended April 3, 2010, as compared to a loss from discontinued operations, net of tax benefit of $0.1 million, or $0.01 per diluted share, for the comparable prior year period.In March 2010 the Company closed its Oracle business unit located in southern California. The closed business unit sold Oracle software applications and provided implementation, hosting and maintenance services for the suite of Oracle and related software applications. During the thirteen week period ended April 3, 2010, the Company recognized a tax benefit of $1.1 million due to an anticipated 2010 tax deduction for goodwill and intangible assets associated with the closed subsidiary. The Company recognized an impairment of the goodwill and intangible assets associated with this subsidiary in its 2008 Consolidated Financial Statements. Leon Kopyt, Chairman and CEO of RCM, commented:“Led by strength in the Engineering business segment, the 2010 first quarter financial results were highlighted by a $2.3 million increase in operating income from continuing operations over the same period a year ago.Revenues for the Engineering group rose impressively in the first quarter as compared to the comparable period last year. The Information Technology and Commercial segments remained steady in the first quarter as markets appear to have stabilized across most of our sectors.We continue to view these signs of potential recovery with cautious optimism and believe that a forecasted increase in capital and operational spending should eventually accelerate demand for our services.” About RCM RCM Technologies, Inc. is a premier provider of business and technology solutions designed to enhance and maximize the operational performance of its customers through the adaptation and deployment of advanced information technology and engineering services.RCM is an innovative leader in the design, development and delivery of these solutions to commercial and government sectors for more than 35 years. RCM’s offices are located in major metropolitan centers throughout North America.Additional information can be found at www.rcmt.com. The Statements contained in this release that are not purely historical are forward-looking statements within the Private Securities Litigation Reform Act of 1995 and are subject to various risks, uncertainties and other factors that could cause the Company's actual results, performance or achievements to differ materially from those expressed or implied by such forward-looking statements.Forward looking statements include, but are not limited to, those relating to demand for the Company’s services, expected demand for our services and expectations regarding our revenues, the Company's ability to continue to utilize goodwill, to continue to increase gross margins, to achieve and manage growth, to develop and market new applications and services, risks relating to the acquisition and integration of acquired businesses, the ability of the Company to consummate acquisitions as to which it executes non-binding letters of intent, demand for new services and applications, timing of demand for services, industry strength and competition and general economic factors.Investors are directed to consider such risks, uncertainties and other factors described in documents filed by the Company with the Securities and Exchange Commission. Tables to Follow RCM Technologies, Inc. Condensed Consolidated Statements of Income (Unaudited) (In Thousands, Except Per Share Amounts) Thirteen Week Periods Ended April 3, March 28, Revenues Gross profit Selling, general and administrative Depreciation and amortization Operating income (loss) from continuing operations ) Other (expense) income principally from legal settlement, net ) Income from continuing operations before income taxes Income tax benefit (expense) from continuing operations ) Net income from continuing operations Loss from discontinued operations, net of tax benefit ) ) Net income Basic and diluted net earnings per share data: Net income from continuing operations Loss from discontinued operations, net of tax benefit ) ) Net income RCM Technologies, Inc. Summary Consolidated Balance Sheet Data (In Thousands) April 3, (Unaudited) January 2, (Audited) Cash and equivalents Accounts receivable, net Total current assets Goodwill and intangible assets Total assets Total current liabilities Total liabilities Stockholders’ equity RCM Technologies, Inc. Cash Provided by Operating Activities (Unaudited) (In Thousands) Thirteen Week Periods Ended April 3, March 28, Net income Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Loss on disposal of fixed assets - Stock based compensation 65 93 Provision for losses on (recovery from) accounts receivable Deferred income tax expense - Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Accrued payroll and related costs ) Income taxes payable Total adjustments ) Cash provided by operating activities ####
